Citation Nr: 0528385	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2004, the RO received the veteran's Substantive 
Appeal and a VA treatment record dated in April 2004, which 
showed that the veteran was seen by P.H., DPM in Podiatry.  
Dr. P.H. examined the veteran and diagnosed "severe diabetic 
neuropathy," but noted that the veteran was to be referred 
to Neurology for further assessment of his neuropathy.  In 
the July 2004 Statement of Accredited  Representation in 
Appealed Case, the veteran's authorized representative 
contended that "there [was] no indication that the AOJ 
attempted to request a neurology consult or that an attempt 
was made to verify if one had been performed."  The Board 
agrees to the extent that the claims file does not clearly 
indicate whether an attempt was made to verify if a neurology 
consult had been performed by VA after the veteran's April 
2004 visit.  Any findings contained in a VA neurology consult 
are relevant to the issue of whether the veteran is entitled 
to a higher disability rating, particularly in light of the 
July 2003 VA Compensation and Pension neurologist's finding 
of mild peripheral neuropathy of the lower extremities and 
Dr. P.H.'s subsequent finding of severe diabetic neuropathy 
in April 2004.  As a VA neurology consult, if in existence, 
is pertinent to the claim and is within the control of VA, it 
should be obtained and associated with the claims file.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Please obtain all records from the VA 
Medical Center in Detroit, Michigan, or 
other appropriate VA facility, pertaining 
to the veteran's treatment for peripheral 
neuropathy of the lower extremities, 
including any neurology consults, for the 
period from April 2004 to the present.  
If no records are available, please make 
specific note of that fact in the claims 
file.  

2.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


